Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/15/22 and 10/17/22.  Claims 1,3-6 are amended and claim 2 is cancelled.  Claims 1, 3-6 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.  However, the amendment creates new 112 second paragraph issue.
Claim Rejections - 35 USC § 112
Claims 1,3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “ high chewy texture, low powderiness” is vague and indefinite because textural feel such as chewy, powderiness is subjective and does not define a clear characteristic.  What would quantify as high chewy texture and low powderiness?  It is also unclear if the comparison to a case of mixing 80-mesh pass calcium alginate powder is only with the blood glucose level or with all the characteristics of chewy texture and low powderiness.  Even if the characteristics are compared with case of 80 mesh pass, they are still indefinite because there is no  defining characteristics for product of 80 mesh pass; thus, there is no frame of reference.  Furthermore, it is not clear what “ a case of mixing 80 mesh pass calcium alginate powder” constitutes. 
Claims 4 and 6 have the same problem as claim 1.
The new rejection is necessitated by amendment.
Claim Rejections - 35 USC § 103
Claim(s) 1,3-6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jp 2004147576 in view of Gaserod ( 2009/0123596).
For claims 1,4 and 6, Jp 576 discloses a method for producing boiled noodles.  The method comprises the steps of obtaining a dough by kneading flour, other raw materials with water, making the dough into noodle band, forming noodle strings with cutting blade, boiling the noodle strings and cooling the noodle strings.  The flour includes wheat flour. Calcium alginate is added to the raw materials in amount of .05-2% by weight based on the powder raw material.  For claims 3,5, the boiled noodles include udon, buckwheat noodles, pasta etc.. The noodles can be raw, boiled noodles, streamed noodles and frozen noodles. ( see pages 2-3)
Jp 576 does not discloses the amount and size of the calcium alginate and the texture, powderiness and blood glucose level as compared to a 80 mesh pass calcium alginate powder as in claims 1,4,6.
Gaserod discloses a gastro-activated dietary fiber comprising insoluble polysaccharide salt which is calcium alginate.  The amount used ranges from .5-15%.  Calcium alginate powder is used to provide the desired amount of insoluble polysaccharide salt.  Gaserod discloses the particle size of the insoluble alginate may affect the gastro activation process. The particle size can be controlled by grinding and/or sifting.  The particles are up to about 125 micrometers, preferably up to 75 micrometer.  The lower limit of particle size is typically dictated by product mouthfeel.  The dietary fiber is used in foods, including pasta. ( see paragraphs 0020,0031,0052,0055)
Jp 576 discloses a method of making noodles in which calcium alginate is added.  The characteristics of chewy texture, powderiness and suppressed blood glucose level increase is through the addition of calcium alginate.  Thus, whatever property is obtained through calcium alginate, it is obvious the same is present in Jp 576 because calcium alginate is added to the raw materials. Gaserod shows that calcium alginate is a dietary fiber which is known to give health benefits.  It would have been obvious to one skilled in the art to use more calcium alginate to enhance the dietary fiber of the noodles.  One skilled in the art can follow the guideline of Gaserod for the amount.  It would also have been obvious to follow the guideline of Gaserod for the particle size of the calcium alginate powder.  The claimed 270 mesh equal to 53 micrometers which falls within the ranges in Gaserod. Up to 75 encompasses any size up to 75 micrometers.  As to the compare to a case of 80 mesh  pass calcium alginate powder.  Gaserod teaches the particle size as claimed and the size is dictated by product  mouthfeel.  Thus, Jp 576 in view of Gaserod discloses the particle size.  Whatever property results from the particle size will obviously be present in the Jp 576 in view of Gaserod product.
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that Gaserod provides a description in connection with pasta; however, the product relates to extruded food products.  Thus, Gaserod does not remedy the defect of JP 576.  This argument is not persuasive.  The extruded product is an example of one form of food products.  Gaserod discloses the dietary fibers can present in a solid ingestible composition in either a processed or unprocessed form.  Many different types of food are disclosed. One skilled in the art would have been motivated to add calcium alginate for the health benefits, particularly in view of the disclosure on page 2 of Jp 576 that ingredients such as xanthan gum, guar gum, locust bean gum, alginic acid, sodium alginate etc.. can be added.   The ingredients disclosed in Jp 576 are dietary fiber materials.  Thus, adding more calcium alginate as dietary fiber material is totally compatible with the Jp 576 disclosure.  The amount of .05-2% disclosed in Jp 576 is a generally disclosed amount; it is not a restricted amount.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



December 1, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793